DETAILED ACTION

	This action is responsive to election filed 05/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2021.

(Cancelled) Claims 1-2

Priority
This application claims priority to PCT/US19/41076.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3-6 and 8-21 are allowed.

The prior art of record does not fairly teach or suggest the limitations of claim 3, specifically that the protective film of a syringe bearing medicament includes a tracking mechanism, in view of all other limitations present in the claims.
Patel (2018/0221564) teaches a syringe which is prefilled and packaged wherein the combination contains a bar code identifier, but it is silent as to where the identifier is placed.  It is reasonable to assume the identifier would be placed on the syringed themselves instead of the film since the protective film can contain more than one syringe with different contents.
Bauss (2019/0217018) teaches a hard shell screw container for containing a pre-filled medicament syringe, wherein the container bears an RFID tag molded into the rigid shielding shell.  Bauss does not teach that the shell is a film, and a film and a shell are not the same device.
Hunt (10,307,548) teaches a packaging bearing an identifying barcode containing a prefilled syringe with medicament.  Hunt’s packaging is not a film, but instead a rigid shell with a peel-back cover.
Gibson (9,082,157) teaches a syringe which has a label on the container mechanism bearing an RFID tag which identifies the contents.  Gibson is silent as to that the container is a film, but instead is a hard shelled delivery mechanism.
Knapp (2017/0232204) teaches a pen needle for delivering medicine bearing a film with a printed bar code.  However, the pen needle is filled with a cartridge and is not prefilled with medicine, so the identifier cannot include similar information.

Claims 4-6 and 8-21 depend upon claim 3, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876